Citation Nr: 1715769	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to service connection for a back disorder, to include arthritis. 

3.  Entitlement to service connection for a heart condition. 

4.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2013, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

In October 2014, the Board denied service connection for a sleep disorder and a back disorder, to include arthritis, and declined to reopen a previously denied claim for service connection for hepatitis.  However, the Board reopened the Veteran's claims for service connection for an acquired psychiatric disorder and a heart condition, and remanded those claims, as well as a claim for an increased rating for bilateral hearing loss, for further development. 

Subsequently, the Veteran appealed the Board's October 2014 decision to the extent that such denied service connection for a sleep disorder and a back disorder to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2015 Order, that incorporated a September 2015 Joint Motion for Remand (JMR), the Court vacated the October 2014 Board decision only to the extent that it denied service connection for a sleep disorder and a back disorder, and remanded the matter for compliance with the terms of the JMR.  Accordingly, such claims were remanded by the Board in May 2016 for additional development and they now return for further appellate review.  

With regard to the other issues remanded in the October 2014 decision, a January 2017 rating decision granted service connection for PTSD with major depressive disorder.  Therefore, as such is a full grant of benefits sought on appeal with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, such issue is no longer before the Board.  Further, the issues of entitlement to service connection for a heart condition and an increased rating for bilateral hearing loss now return to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for a sleep disorder, a back disorder, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in the right ear and no worse than Level III hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a January 2010 letter, which was resent in February 2010, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in February 2010 and April 2016 in order to evaluate the nature and severity of his bilateral hearing loss.  The Board finds that such examinations are sufficient evidence for deciding the claim.  In this regard, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Furthermore, while the February 2010 VA examination did not address the functional impact of the Veteran's bilateral hearing loss as the purpose of the examination was to determine the etiology of such disorder, the April 2016 VA examiner described the functional effects caused by the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013hearing, the undersigned noted the issue on appeal.  Specifically, testimony regarding the nature and severity of the Veteran's service-connected bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of the Veteran's testimony, the Board remanded the claim in October 2014 in order to obtain outstanding records and afford him a contemporaneous VA examination so as to determine the nature and severity of his bilateral hearing loss.  There is no other indication that there is outstanding evidence needed for a fair adjudication of the issue decided herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2014 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in October 2014, the issue of entitlement to a compensable rating for bilateral hearing loss was remanded in order to obtain updated VA treatment records and to afford the Veteran a contemporaneous  VA audiological examination.  Subsequently, updated VA treatment records, as well as additional private treatment records, have been obtained and a VA audiological examination was conducted in April 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that his bilateral hearing loss is more severe than as reflected by the currently assigned noncompensable rating.  Therefore, he contends that he is entitled to a higher initial rating for such disability. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 


When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.   

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R.      § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

On VA audiological examination in February 2010, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 30, 35, 50, and 50, respectively, in the left ear; and were 25, 25, 40, and 50, respectively, in the right ear.  The examiner noted that the puretone threshold average in the right ear was 35 decibels and the average in the left ear was 41 decibels.  Speech discrimination was 84 percent in the right ear and 82 percent in the left ear.  

For the right ear, the average pure tone threshold of 35 decibels, along with a speech discrimination percentage of 84 warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 41 decibels, along with a speech percentage of 82 percent warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral III, the appropriate rating is 0 percent under DC 6100.

In an August 2011 private treatment record, on audiological examination by Dr. L.I., the puretone threshold average in the right ear was 28.75 decibels and the average in the left ear was 36.25 decibels.  Speech discrimination was 94 percent in both the right and left ears. 

Based on the results of this examination, for the right ear, the average pure tone threshold of 28.75 decibels, along with a speech discrimination percentage of 94 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 36.25 decibels, along with a speech percentage of 94 percent warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100.

On VA audiological examination in April 2016, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 30, 30, 35, and 45, respectively, in the right ear, and were 35, 35, 55, and 50, respectively, in the left ear.  The puretone threshold average in the right ear was 35 decibels and the average in the left ear was 43.75 decibels.  Speech discrimination was 100 percent in both the right and left ears.

Based on the results of this examination, for the right ear, the average pure tone threshold of 35 decibels, along with a speech discrimination percentage of 100 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 43.75 decibels, along with a speech percentage of 100 percent warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100.

The Board has reviewed the Veteran's private and VA treatment records, and such do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point during the appeal period. 

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case. 


To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran, as well as his spouse, while competent to report symptoms capable of lay observation, to include problems hearing if not directly facing the individual speaking, the need for others to repeat themselves or shout to be heard, and difficulty understanding or hearing when speaking with others in a group or when there is background noise such as from a television or music, are not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's and his spouse's reports of problems hearing if not directly facing the individual speaking, the need for others to repeat themselves or shout to be heard, and difficulty understanding or hearing when speaking with others in a group or when there is background noise such as from a television or music.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  Moreover, such symptomatology are contemplated in his current assigned noncompensable rating under Diagnostic Code 6100 and he has not alleged, nor does the record suggest, that he is rendered unemployable as a result of his bilateral hearing loss.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 


The Board further finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§4.3, 4.7 


ORDER

An initial compensable rating for bilateral hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In this regard, as discussed above, these matters were remanded by the Board in May 2016 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall, supra (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

With regard to the Veteran's claim for service connection for a heart condition, he claims that he was exposed to herbicide agents coincident with his alleged service along the DMZ in Korea and, as such, presumptive service connection for his diagnosed ischemic heart disease is warranted.  In the October 2014 remand, the Board directed that the AOJ to attempt to verify such claimed exposure to herbicide agents, to include by requesting VA Compensation Service to request a review of the Department of Defense's inventory of herbicide operations and, in the event that such was not verified, by requesting Joint Service Records Research Center (JSRRC) to verify such exposure. 

Thereafter, in a November 2015 letter, the AOJ requested that the Veteran provide details surrounding his alleged exposure to herbicide agents, to include the dates he was exposed within a 60 day time frame; however, he did not respond.  In a March 2016 Formal Finding, the AOJ determined that the information required to corroborate the Veteran's exposure to herbicide agents was insufficient to send to JSRRC.  In this regard, the AOJ noted that the Veteran did not provide a 60 time frame of his alleged exposure and the Department of Defense's inventory, as included in VA's Adjudication Manual, did not include the Veteran's unit.

However, as the AOJ did not contact JSRRC in accordance with the Board's remand directives, another remand is necessary to do so.  In this regard, while the Veteran did not provide a 60 day time frame, VA should, if necessary, submit multiple requests to the JSRRC covering the relevant time window in 60-day increments, given the JSRRC's 60-day requirement.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  

With regard to the Veteran's sleep disorder, the AOJ afforded the Veteran a VA examination in April 2016 pursuant to the Board's March 2016 remand directives.  At such time, the examiner addressed whether the Veteran's sleep disorder was related to service, to include as secondary to his service-connected PTSD.  Such opinion was the first time the theory regarding secondary service connection was raised.  As such, the Veteran has not yet received VCAA notice as to the information necessary to establish service connection on a secondary basis.  Therefore, such should be accomplished on remand. 

With respect to the Veteran's claim for service connection for a sleep disorder, as stated above, the Board remanded this matter to afford the Veteran a VA examination to assess the nature and etiology of his claimed sleep disorder.  More specifically, the Board's May 2016 remand directives set forth two separate questions, which was the examiner was requested to answer: 

a.  The examiner should identify all currently diagnosed sleep disorders.  In doing so, the examiner should address whether any current sleep disturbance is a symptom or manifestation of a currently diagnosed acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

b.  If the Veteran has a diagnosed sleep disorder separate and distinct from an acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in, or is otherwise related to, his active duty service. 

In April 2016, the VA examiner noted a diagnosis of obstructive sleep apnea and concluded that the Veteran's diagnosed sleep disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion provided, the examiner noted that obstructive sleep apnea, as the name implies, occurs due to the pharyngeal-oral structures collapsing and obstructing the airway; it is basically a structural problem.  The examiner further noted that the most common cause of such disorder is obesity.  In this regard, the examiner explained that this disorder can be caused and aggravated by other respiratory conditions and gastronomic conditions, however it is not caused by PTSD.  The examiner further explained that PTSD can cause psychological sleep disturbances which will intensify obstructive sleep apnea and vice versa, but one disorder does not cause the other.   

In this regard, the Board finds that the opinion provided is contradictory and insufficient to adjudicate the claim.  Specifically, the examiner concluded that the Veteran's sleep apnea was less likely than not related to service, but also acknowledged that the Veteran's PTSD could intensify his sleep apnea.   In doing so, the examiner addressed whether the Veteran's sleep disorder was aggravated by his service-connected PTSD.  However, in rendering the opinion, the examiner did not provide a rationale for the conclusion.  Therefore, a remand is necessary in order to obtain an addendum opinion addressing such theory of entitlement.  

With respect to the Veteran's claim for service connection for a back disorder, to include arthritis, the Board remanded this matter to afford the Veteran a VA examination to assess the nature and etiology of his claimed back disorder.  More specifically, the Board's May 2016 remand directives set forth three separate questions, which was the examiner was requested to answer: 

a.  The examiner should identify all current disabilities referable to the back, including degenerative joint disease. 

b.  For each currently diagnosed back disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in, or is otherwise related to, his active duty service, to include his in-service duties as a cannoneer, which required him to lift and carry heavy artillery.  In offering such opinion, the examiner should consider Dr. Ellis's April 2013 opinion that the Veteran's back disorder was as likely as not due to and a consequence of his military service. 

c.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran manifested arthritis of the low back within one year of his service discharge in June 1971 (i.e., by June 1972), and, if so, describe the manifestations. 

In April 2016, the VA examiner noted diagnoses of degenerative arthritis of the spine, levoscoliosis of the lumbar spine, subluxation at L4/L5, and an old fracture fragment of the spinus process at L4.  The examiner concluded that the Veteran's diagnosed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion provided, the examiner noted that the Veteran stated that his back symptoms began in 2006 and he separated from service in 1971.  The examiner further noted that the Veteran's separation examination in June 1971 was normal with no complaints of a back problem.  Additionally, the examiner indicated that no service records that were supplied showed any complaint or treatment of a back problem during service.  The examiner further indicated that there were no records showing a back complaint prior to 2006.  The examiner explained that it was unreasonable to connect a complaint beginning in 2006 to military service with a thirty-five year interval between separation and the beginning of complaints. 

However, in rendering an opinion as to whether the Veteran's back disorder was related to his active duty service, the examiner did not consider the Veteran's in-service duties as a cannoneer, which required him to lift and carry heavy artillery; or Dr. Ellis's April 2013 opinion that the Veteran's back disorder was as likely as not due to and a consequence of his military service.  Consequently, it cannot be found that there was substantial compliance with the May 2016 Board remand directives.  See Stegall, supra.  Thus, remand is unfortunately again required for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD. 

2.  The AOJ should ask the JSRRC for verification as to whether the Veteran was exposed to herbicides as alleged during his period of service in Korea.  The Veteran's service personnel records, and a summary of the Veteran's allegations regarding herbicide exposure in Korea, to include the DMZ, must be provided for review.  In this regard, the record reflects that the Veteran served in Korea with BtryC 4thBn 76Arty 7thInfDiv as a cannoneer from May30, 1970 to October 16, 1970; BtryC 4thBn 76Arty 7thInfDiv as a cook from October 16, 1970, to January 8, 1971; HHC & BANDSPTCOMDW/DY4/76ARTY/ RESIDUAL FORCE 7TH INFDIV as a cook from January 8, 1971, to March 24, 1971; and HHC 23d DSG d/w EUSA SEC CO USARPAC as a security guard from March 24, 1971, to June 21, 1971.  In this regard, the AOJ should, if necessary, submit multiple requests to the JSRRC covering the relevant time windows in 60-day increments.  

All requests and responses received should be associated with the claims file and a summary of the findings in this regard should be provided in a memorandum associated with the file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3.  With respect to the Veteran's sleep disorder, return the record to the VA examination who conducted the Veteran's examination.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on a review of the relevant evidence contained therein, the examiner should specifically offer an opinion to the following: 

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea is aggravated by his service-connected PTSD?  In this regard, the examiner should consider the April 2016 VA examiner's statement that the Veteran's PTSD could intensify his sleep apnea.

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner's report must include a complete rationale for all opinions expressed. 

4.  With respect to the Veteran's back disorder, to include arthritis, return the record to the VA examination who conducted the Veteran's examination.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on a review of the relevant evidence contained therein, the examiner should specifically offer an opinion to the following: 

For each currently diagnosed back disorder, is it at least as likely as not (50 percent probability or greater) that such had its onset in, or is otherwise related to, his active duty service, to include his in-service duties as a cannoneer, which required him to lift and carry heavy artillery? 

In offering such an opinion, the examiner should consider Dr. Ellis' April 2013 opinion that the Veteran's back disorder was as likely as not due to and a consequence of his military service. 

The examiner's report must include a complete rationale for all opinions expressed. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


